DETAILED ACTION
This Office Action is in response to the original application filed on 03/19/2021. Claims 1-20 are pending, of which, claims 1, 9, and 17 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/794,602 filed on 10/26/2017, which has since been issued as U.S. Patent No. 10,983,959.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 03/19/2021 are accepted.

Specification
The specification submitted on 03/19/2021 is accepted.

Claim Objections
Claims 1, 2, 9, 10, 17, and 18 are objected to because of the following informalities: 
In claims 1, 9, and 17, the limitations that make up the limitation “determine a UID group value for the merchant record by:” are recited as contingent limitations with the phrase “or” between scenarios. It is possible that one of the branches is never performed due to the contingent step never being triggered and therefore would hold no patentable weight. Examiner suggests amending the contingent limitations into positive recitations to avoid the contingent limitations not triggering.
In claims 1, 9, and 17, the limitations that make up the limitation “determine a UID group value for the merchant record by:” are recited as contingent limitations. The phrase “a table” is recited in the first branch while the second branch recites “the table” without ever reciting “a table”. Due to the contingent limitations and the use of the phrase “or” between scenarios, if the first branch does not occur then there may exist an antecedent issue for “the table” within the second branch. Examiner suggests introducing “a table” in a limitation prior to the “determine a UID group value for the merchant record by:” limitation to avoid the possible antecedent issue.
In claims 2, 10, and 18, “select the subset of the at least one other merchant” should read as “select the subset of the at least one other merchant record” to stay consistent with parent claim language.
Appropriate correction is required.
 
Examiner’s Note
The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims, in particular, the prior art does not teach “receive a merchant record comprising a merchant identifier (ID) associated with a merchant; assign a unique identifier (UID) to the merchant ID, wherein the UID anonymizes data in the merchant record; determine a location identifier (LID) based at least on an address of the merchant; determine a UID group value for the merchant record by: assigning the UID as the UID group value upon determining that the LID does not match any LID in a table of merchant records stored in a computer memory; or upon determining that at least one other merchant record in the table has a same LID as the LID: select a subset of the at least one other merchant record having the same LID based on an attribute of the merchant record; select a second UID from multiple UIDs respectively associated with the subset of the at least one other merchant record; and assign the second UID as the UID group value for the merchant record; add the merchant record in the table along with the UID and UID group value; and perform at least one of (i) generating a report of information from the table for the merchant for a location defined by the LID, or (ii) using information from the table based on the LID to perform longitudinal analysis of merchant transactions.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably the Amaro, Farrell, Senghore, and Iannace) teach general anonymizing data of merchant transaction data and use of merchant identification and location data, but do not teach details about determining UID group values using UID of merchant records based on location identifiers of the merchants as recited in the claim. The absence of details does not allow for proper hindsight reconstruction of obviousness.  
While no prior art rejection is given by the examiner at this time (see rationale above), the claims are not allowable as the claims are rejected under 35 U.S.C. 101 directed to an abstract idea without significantly more.

Examiner considered possible nonstatutory double patenting rejection with U.S. Pat. No. 10,983,959 issued on 04/20/2021. However, examiner has decided to withhold raising a nonstatutory double patenting rejection at this time.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
		 
Claim 1 is directed towards an article of manufacture and recites the limitations of “assign a unique identifier (UID) to the merchant ID, wherein the UID anonymizes data in the merchant record; determine a location identifier (LID) based at least on an address of the merchant; determine a UID group value for the merchant record by: assigning the UID as the UID group value upon determining that the LID does not match any LID in a table of merchant records stored in a computer memory; or upon determining that at least one other merchant record in the table has a same LID as the LID: select a subset of the at least one other merchant record having the same LID based on an attribute of the merchant record; select a second UID from multiple UIDs respectively associated with the subset of the at least one other merchant record; and assign the second UID as the UID group value for the merchant record;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “assign” is considered to be a mental process because the assigning is based on an evaluation or judgement of the data, in the context of this claim encompasses the user manually associate a UID for a merchant ID to anonymizes data in the merchant record and the user manually associate a UID as a UID group value based on an evaluation from a determination on if there was any LID matches to LIDs in a table of merchant records. For example, “determining” is considered to be a mental process because the determining is based on an evaluation or judgement of the data, in the context of this claim encompasses the user manually determining a location identifier (LID) based on an address of a merchant and the user manually determining a UID group value based on a determination on if there was any LID matches to LIDs in a table of merchant records. Similarly, the “select” are considered to be a mental process because the selection is based on a judgement of the determining, in the context of this claim encompasses the user manually selecting a subset of merchant records and a UID based on the determination that there was LID matches to LIDs in a table of merchant records. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a non-transitory computer-readable media comprising computer-executable instructions, a processor, receive a merchant record comprising a merchant identifier (ID) associated with a merchant, add the merchant record in the table along with the UID and UID group value, and perform at least one of (i) generating a report of information from the table for the merchant for a location defined by the LID, or (ii) using information from the table based on the LID to perform longitudinal analysis of merchant transactions. The processor and non-transitory computer-readable media comprising computer-executable instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional limitation for receive a merchant record comprising a merchant identifier (ID) associated with a merchant amounts to no more than gathering/receiving data. The additional limitations to add the merchant record in the table along with the UID and UID group value and perform at least one of (i) generating a report of information from the table for the merchant for a location defined by the LID, or (ii) using information from the table based on the LID to perform longitudinal analysis of merchant transactions amounts to no more than reporting/outputting data. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor and non-transitory computer-readable media comprising computer-executable instructions amounts to no more than mere instructions to apply the exception using generic computer components cannot provide an inventive concept. The additional element of receive a merchant record comprising a merchant identifier (ID) associated with a merchant amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). The additional limitation to add the merchant record in the table along with the UID and UID group value amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory” and/or “Electronic recordkeeping”). The additional limitation to perform at least one of (i) generating a report of information from the table for the merchant for a location defined by the LID, or (ii) using information from the table based on the LID to perform longitudinal analysis of merchant transactions amounts to no more than reporting/outputting data amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claim 9 is directed towards an apparatus and claim 17 is directed towards a process. Both claims 9 and 17recite substantially the same limitations as claim 1 and follows substantially the same analysis. In addition, the claim 9 recites the additional element of a system with memories and processors. The system with memories and processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of system with memories and processors amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claims 2, 10, and 18, merely elaborate on the abstract idea itself (e.g., details elaborating the attribute of the merchant record for selecting the subset of the at least one other merchant record) and thus do not add any additional limitations. Therefore, these claims are likewise rejected under 35 U.S.C. 101.

Claims 3, 11, and 19, recites the limitations that elaborate on the abstract idea itself (e.g., details elaborating how to select the second UID). The limitations “identify a lowest value UID among the multiple UIDs; and assign the lowest value UID as the second UID.” , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “identify” is considered to be a mental process because the identifying is based on an evaluation of the data, in the context of this claim encompasses the user manually deciding/identifying which UID is the lowest value UID among multiple UIDs. Similarly, as discussed previously,  “assign” is considered to be a mental process because the assigning is based on an evaluation or judgement of the data, in the context of this claim encompasses the user manually associates the lowest value UID from the identifying as the second UID. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.   

Claims 4-8, 12-16, and 20, merely elaborate on the abstract idea itself (e.g., details elaborating how to determine the LID by using a normalize address) and thus do not add any additional limitations. Therefore, these claims are likewise rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iannace (U.S. Pub. No. 2015/0363753) – “SYSTEMS AND METHODS FOR ANALYSIS AND LINKAGE BETWEEN DIFFERENT TRANSACTION DATA PROVIDERS” teaches matching and analysis of transaction data from different sources without exposing any personally identifiable information of the customer or merchant.
Tiwari et al. (U.S. Pub. No. 2017/0061434) – “METHODS AND APPARATUS FOR ANALYZING FINANCIAL TRANSACTION DATA” teaches processing transaction data corresponding to a merchant are identified in a payment network data warehouse where data is anonymized to remove merchant identifiers.
Unser et al. (U.S. Pub. No. 2015/0287020) – “INFERRING CARDHOLDER FROM KNOWN LOCATIONS” teaches transaction data may be anonymized by removing any PII.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165